Exhibit 10.2

AVALARA, INC.

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (the “Agreement”) is entered into on
______________, 20____, between Avalara, Inc., a Washington corporation (the
“Company”), and the undersigned officer and/or director of the Company
(“Indemnitee”), for good and valuable consideration as set forth below.

Recitals

A.The Company recognizes the importance, and increasing difficulty, of obtaining
adequate liability insurance coverage for its directors, officers, employees,
agents and fiduciaries.

B.The Company further recognizes that, at the same time as the availability and
coverage of such insurance has become more limited, litigation against corporate
directors, officers, employees, agents and fiduciaries has continued to
increase.

C.Article 6 of the Company’s Amended and Restated Articles of Incorporation (the
“Articles”) provides for indemnification of the Company’s directors and officers
to the full extent authorized by the Washington Business Corporation Act (the
“Statute”), and that such provisions are not exclusive and may be supplemented
by agreements between the Company and its directors, officers, employees, agents
and fiduciaries.

D.The Company desires to retain and attract the services of highly qualified
individuals, such as Indemnitee, to serve the Company and, in that connection,
also desires to provide contractually for indemnification of, and advancement of
expenses to, Indemnitee to the full extent authorized by law.

Agreement

1.

Indemnification

a.Scope.  The Company agrees to hold harmless and indemnify Indemnitee against
any Damages (as defined in Section 1(c)) incurred by Indemnitee with respect to
any Proceeding (as defined in Section 1(d)) to which Indemnitee is or is
threatened to be made a party or in which Indemnitee is otherwise involved
(including, but not limited to, as a witness), to the full extent authorized by
law, without regard to the limitations in RCW 23B.08.510 through 23B.08.550, and
23B.08.560(2), except that Indemnitee shall have no right to indemnification on
account of: (i) acts or omissions of Indemnitee that have been finally adjudged
(by a court having proper jurisdiction, and after all rights of appeal have been
exhausted or lapsed, herein “Finally Adjudged”) to be intentional misconduct or
a knowing violation of law; (ii) conduct of Indemnitee that has been Finally
Adjudged to be in violation of RCW 23B.08.310; (iii) any transaction with
respect to which it has been Finally Adjudged that Indemnitee personally
received a benefit in money, property or services to which Indemnitee was not
legally entitled; or (iv) any suit in which it is Finally Adjudged that
Indemnitee is liable for an accounting of profits made from the purchase or sale
by Indemnitee of securities of the Company in violation of the provisions of
Section 16(b) of the Securities Exchange Act of 1934 and amendments thereto.

 

--------------------------------------------------------------------------------

 

b.Changes to Indemnification Right.  Indemnitee’s right to be indemnified to the
full extent authorized by law shall include the benefits of any change, after
the date of this Agreement, in the Statute or other applicable law regarding the
right of a Washington corporation to indemnify directors, officers, employees,
agents or fiduciaries, to the extent that it would expand Indemnitee’s rights
hereunder.  Any such change that would narrow or interfere with Indemnitee’s
rights hereunder shall not apply to, limit, or affect the interpretation of,
this Agreement, unless and then only to the extent that it has been Finally
Adjudged that its application hereto does not constitute an unconstitutional
impairment of Indemnitee’s contract rights or otherwise violate applicable law.

c.Indemnified Amounts.  If Indemnitee is or is threatened to be made a party to,
or is otherwise involved (including, but not limited to, as a witness) in, any
Proceeding, the Company shall hold harmless and indemnify Indemnitee from and
against any and all losses, claims, damages, costs, expenses and liabilities
incurred in connection with investigating, defending, being a witness in,
participating in or otherwise being involved in (including on appeal), or
preparing to defend, be a witness in, participate in or otherwise be involved in
(including on appeal), such Proceeding, including but not limited to attorneys’
fees, judgments, fines, penalties, ERISA excise taxes, amounts paid in
settlement, any federal, state, local or foreign taxes imposed on Indemnitee as
a result of the actual or deemed receipt of any payments pursuant to this
Agreement, and other expenses (collectively, “Damages”), including all interest,
assessments or charges paid or payable in connection with or in respect of such
Damages.    

d.Definition of Proceeding.  For purposes of this Agreement, “Proceeding” shall
mean any actual, pending, threatened or completed action, suit, claim,
investigation, hearing or proceeding (whether civil, criminal, administrative or
investigative, and whether formal or informal) in which Indemnitee is, has been
or becomes involved, or regarding which Indemnitee is threatened to be made a
named defendant or respondent, based in whole or in part on or arising out of
the fact that Indemnitee is or was a director, officer, member of a board
committee, employee or agent of the Company and/or any of its subsidiaries or
that, being or having been such a director, officer, member of a board
committee, employee, trustee or agent, Indemnitee is or was serving at the
request of the Company as a director, officer, partner, employee or agent of
another corporation or of a foreign or domestic corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise (each, a “Related
Company”), whether the basis of such action, suit, claim, investigation, hearing
or proceeding is alleged action or omission by Indemnitee in an official
capacity as a director, officer, committee member, partner, employee, trustee or
agent or in any other capacity while serving as a director, officer, committee
member, partner, employee, trustee or agent.  “Proceeding” shall not, however,
include: (i) any action, suit, claim, investigation, hearing or proceeding
instituted by or at the direction of Indemnitee unless pursuant to an
Enforcement Action (as defined in Section 3(a)) or its institution has been
authorized by the Company’s Board of Directors (the “Board”); or (ii) any
action, suit, claim, investigation, hearing or proceeding based in whole or in
part on or arising out of alleged malpractice by Indemnitee in the provision of
legal services to the Company and/or any Related Company.

-2-

--------------------------------------------------------------------------------

 

e.Notifications.  

i.Promptly after receipt by Indemnitee of notice of the commencement (including
a threatened assertion or commencement) of any Proceeding, Indemnitee will, if
it is reasonably foreseeable that a claim in respect thereof will be made
against the Company under this Agreement, notify the Company’s Chief Executive
Office (the “CEO”) of the commencement thereof (which notice shall be in the
form of attached Exhibit A) (the “Indemnification Notice”).  A failure to notify
the Company in accordance with this Section 1(e)(i) (or to provide supplements
in accordance with Section 1(e)(ii)) will not, however, relieve the Company from
any liability to Indemnitee under this Agreement unless (and then only to the
extent that) such failure is Finally Adjudged to have materially prejudiced the
Company’s ability to defend the Proceeding.

ii.At the same time, or from time to time thereafter, Indemnitee may further
notify the CEO, by delivery of a supplemental Indemnification Notice (or by
checking the second box and providing the corresponding information on the
initial Indemnification Notice), of any Proceeding for which indemnification is
being sought under this Agreement.  

f.Determination of Entitlement.  

i.To the extent Indemnitee has been wholly successful, on the merits or
otherwise, in the defense of any Proceeding, the Company shall indemnify
Indemnitee against all expenses incurred by Indemnitee in connection with the
Proceeding, within ten (10) days after receipt of an Indemnification Notice
delivered pursuant to subsection (e)(ii).

ii.In the event that subsection (f)(i) above is inapplicable, or does not apply
to the entire Proceeding, the Company shall indemnify Indemnitee within thirty
(30) days after receipt of an Indemnification Notice delivered pursuant to
subsection (e)(ii) unless during such thirty (30) day period the CEO delivers to
Indemnitee a written notice contesting Indemnitee’s indemnification claim (the
“Contest Notice”), which Contest Notice shall state with particularity the
reasons for the decision to challenge Indemnitee’s indemnification claim and the
evidence the Company would present in any forum in which Indemnitee might seek
review of such decision.  The Company’s failure to deliver a Contest Notice
within thirty (30) days after the Company’s receipt of an Indemnification Notice
pursuant to subsection (e)(ii) shall obligate the Company unconditionally to
indemnify Indemnitee to the extent requested in the Indemnification Notice.  

iii.At any time following receipt of a Contest Notice, Indemnitee shall be
entitled to select a forum for the review of, and in which the Company will
defend, the Contest Notice and the Company’s decision to challenge Indemnitee’s
indemnification claim.  Such selection shall be made from among the following
alternatives, by delivering a written notice to the CEO indicating Indemnitee’s
selection of forum:

(A)A quorum of the Board consisting of directors who are not parties to the
Proceeding for which indemnification is being sought;

(B)Special Legal Counsel (as defined in Section 1(f)(vii)); or

-3-

--------------------------------------------------------------------------------

 

(C)A panel of three independent arbitrators, one of whom is selected by the
Company, another of whom is selected by Indemnitee and the last of whom is
selected by the first two arbitrators so selected,  

provided, that nothing in this Section 1(f) shall prevent Indemnitee at any time
from bringing suit against the Company to recover the amount of the
indemnification claim (whether or not Indemnitee has otherwise exhausted its
contractual remedies hereunder).  In addition, any determination by a forum
selected by Indemnitee that Indemnitee is not entitled to indemnification, or
any failure to make the payments requested in the Indemnification Notice, shall
be subject to judicial review by any court of competent jurisdiction, as
described in Section 3.

iv.In any forum in which the Company defends its Contest Notice and its decision
to challenge Indemnitee’s indemnification claim under this Section 1(f), the
presumptions, burdens and standard of review set forth in Section 3(c) shall
apply and are incorporated into this Section 1(f) by reference, except as
otherwise expressly provided in Section 3(c).    

v.As soon as practicable, and in no event later than fifteen (15) days after the
forum has been selected pursuant to subsection (f)(iii) above, the Company
shall, at its own expense, submit the defense of its Contest Notice and the
question of Indemnitee’s right to indemnification to the selected forum.  

vi.The forum selected shall render its decision concerning the validity of the
Contest Notice and the Company’s decision to deny Indemnitee’s indemnification
claim within thirty (30) days after the forum has been selected in accordance
with Section 1(f)(iii).

vii.For the purposes of this Agreement, “Special Legal Counsel” shall mean an
attorney or firm of attorneys, selected by Indemnitee and approved by the
Company (which approval shall not be unreasonably withheld), who must not have
performed other services for the Company or Indemnitee within the last three
years.

2.

Expense Advances

a.Generally.  The right to indemnification conferred by Section 1 shall include
the right to have the Company pay Indemnitee’s attorneys’ fees and other
expenses, including but not limited to out of pocket costs and disbursements,
incurred in connection with any Proceeding, or in connection with bringing,
defending and/or pursuing an Enforcement Action (as defined in Section 3(a)), as
such expenses are incurred and in advance of the final disposition of such
Proceeding or Enforcement Action (such entitlement is referred to hereinafter as
an “Expense Advance”).

b.Undertaking.  The Company’s obligation to provide an Expense Advance is
subject only to the following condition: Indemnitee or his or her representative
must have executed and delivered to the CEO an undertaking (in the form of
attached Exhibit B) (the “Statement of Undertaking”) to repay all Expense
Advances if and to the extent that it may be Finally Adjudged that Indemnitee is
not entitled to be indemnified for such Expense Advance under one or more of
clauses (i) through (iv) of the first sentence of Section 1(a).  The Statement
of Undertaking need not be secured and shall be accepted by the Company without
reference to Indemnitee’s financial ability to make repayment.  No interest
shall be charged on any obligation to reimburse the Company for any Expense
Advance.

-4-

--------------------------------------------------------------------------------

 

c.Service as Witness.  Notwithstanding any other provision of this Agreement,
the Company’s obligation to indemnify, or provide Expense Advances under Section
2, to Indemnitee in connection with Indemnitee’s appearance as a witness in a
Proceeding at a time when Indemnitee has not been made a named defendant or
respondent to the Proceeding shall be absolute and unconditional, and not
subject to any of the limitations on, or conditions to, Indemnitee’s right to
indemnification or to receive an Expense Advance otherwise contained in this
Agreement.

3.

Procedures for Enforcement

a.Enforcement.  If a claim for indemnification made by Indemnitee hereunder is
not paid in full (whether or not the provisions of Section 1(f) have been
complied with, or completed), or a claim for an Expense Advance made by
Indemnitee hereunder is not paid in full within twenty (20) days from delivery
of a Statement of Undertaking to the CEO, Indemnitee may, but need not, at any
time thereafter bring suit against the Company to recover the unpaid amount of
the claim (an “Enforcement Action”).

b.Required Indemnification.  The court hearing the Enforcement Action shall
order the Company to provide indemnification or to advance expenses to
Indemnitee to the full extent sought in the Enforcement Action if it determines
that (i) the Enforcement Action is brought by Indemnitee to enforce the
Company’s obligation under Section 1(f)(ii) unconditionally to indemnify
Indemnitee to the extent requested in the Indemnification Notice where the
Company has failed timely to deliver a Contest Notice, or (ii) the Company
failed to prove by clear and convincing evidence that Indemnitee is not entitled
to indemnification based on one or more of clauses (i) through (iv) of the first
sentence of Section 1(a).

c.Presumptions, Burdens and Standard of Review in Enforcement Action or Company
Determination.  In any Enforcement Action (and, except as otherwise expressly
provided in this Section 3(c), in any review of a Contest Notice by a forum
described in Section 1(f)) the following presumptions (and limitations on
presumptions), burdens and standard of review shall apply:

i.The Company shall conclusively be presumed to have entered into this Agreement
and assumed the obligations imposed hereunder in order to induce Indemnitee to
serve or to continue to serve as a director, officer, member of a board
committee, employee and/or agent of the Company and/or one or more of its
subsidiaries;

ii.This Agreement shall conclusively be presumed to be valid and Article 6 of
the Articles shall conclusively be presumed to be effective to waive all of the
limitations in RCW 23B.08.510 through RCW 23B.08.550, and RCW 23B.08.560(2);

iii.Submission of an Indemnification Notice in accordance with Section 1(e)(i)
(or a supplement thereto in accordance with Section 1(e)(ii)) or a Statement of
Undertaking to the Company shall create a presumption that Indemnitee is
entitled to indemnification or an Expense Advance hereunder, and thereafter the
Company shall have the burden of proving by clear and convincing evidence
(sufficient to rebut the foregoing presumption) that Indemnitee is not entitled
to indemnification based on one or more of clauses (i) through (iv) of the first
sentence of Section 1(a);

-5-

--------------------------------------------------------------------------------

 

iv.Indemnitee may establish a conclusive presumption of any objective fact
related to an event or occurrence by delivering to the Company a declaration
made under penalty of perjury that such fact is true, provided, that no such
presumption may be established with respect to the ultimate conclusions set
forth in any of clauses (i) through (iv) of the first sentence of Section 1(a);

v.If Indemnitee is or was serving as a director, officer, employee, trustee or
agent of a corporation of which a majority of the shares entitled to vote in the
election of its directors is held by the Company or in an executive or
management capacity in a partnership, joint venture, trust or other enterprise
of which the Company or a wholly-owned subsidiary of the Company is a general
partner or has a majority ownership, then such corporation, partnership, joint
venture, trust or enterprise shall conclusively be deemed a Related Company and
Indemnitee shall conclusively be deemed to be serving such Related Company at
the request of the Company;

vi.Neither (A) the failure of the Company (including but not limited to the
Board, the Company’s officers, independent counsel, Special Legal Counsel, any
arbitrator or the Company’s shareholders) to make a determination prior to the
commencement of the Enforcement Action whether indemnification, or payment of an
Expense Advance, of Indemnitee is proper in the circumstances nor (B) an actual
determination by the Company, the Board, the Company’s officers, independent
counsel, Special Legal Counsel, any arbitrator or the Company’s shareholders
that Indemnitee is not entitled to indemnification or payment of an Expense
Advance shall be a defense to the Enforcement Action, create a presumption that
Indemnitee is not entitled to indemnification hereunder or be considered by a
court in an Enforcement Action, which shall conduct a de novo review of the
relevant issues; and

vii.The termination of any Proceeding by judgment, order, settlement (whether
with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that Indemnitee
did not meet any particular standard of conduct or have a particular belief or
that a court has determined that indemnification is not permitted under this
Agreement or applicable law; and

viii.If the court hearing the Enforcement Action is unable to make either of the
determinations specified in Sections 3(b)(i) or 3(b)(ii), the court hearing the
Enforcement Action shall nonetheless order the Company to provide
indemnification or to advance expenses to Indemnitee to the full extent sought
in the Enforcement Action if it determines that Indemnitee is fairly and
reasonably entitled to such indemnification or Expense Advance in view of all of
the relevant circumstances, and without regard to the limitations set forth in
clauses (i) through (iii) of the first sentence of Section 1(a).  In determining
whether Indemnitee is fairly and reasonably entitled to such indemnification or
expense advance, the court shall weigh (A) the relative benefits received by the
Company and/or any of its subsidiaries or any Related Company, or any of their
affiliates other than Indemnitee, on the one hand, and Indemnitee on the other
from the transaction from which such Proceeding arose or to which such
Proceeding relates, and (B) the relative fault of the Company and/or any of its
subsidiaries or any Related Company, or any of their affiliates other than
Indemnitee, on the one hand, and of Indemnitee on the other in connection with
the transaction that resulted in such Damages, as well as any other relevant
equitable considerations.  The relative fault of the Company and/or any of its
subsidiaries or any Related Company, or any of their affiliates other than
Indemnitee, on the one hand, and of Indemnitee on the other shall be

-6-

--------------------------------------------------------------------------------

 

determined by reference to, among other things, the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent the
circumstances resulting in such Damages.  If either (A) the relative benefits
received by the Company and/or any of its subsidiaries or any Related Company,
or any of their affiliates other than Indemnitee, exceed the relative benefits
received by Indemnitee, or (B) the relative fault of the Company and/or any of
its subsidiaries or any Related Company, or any of their affiliates other than
Indemnitee, exceeds the relative fault of Indemnitee, then Indemnitee shall be
entitled to the full amount of indemnification and/or Expense Advance sought in
the Enforcement Proceeding.

d.Attorneys’ Fees and Expenses for Enforcement Action.  In any Enforcement
Action, the Company shall hold harmless and indemnify Indemnitee against all of
Indemnitee’s attorneys’ fees and expenses in bringing, defending and/or pursuing
the Enforcement Action (including but not limited to attorneys’ fees at any
stage, and on appeal); provided, however, that the Company shall not be required
to provide such indemnification for such fees and expenses if it is Finally
Adjudged that Indemnitee knew prior to commencement of the Enforcement Action
that Indemnitee was not entitled to indemnification based on any of clauses (i)
through (iv) of the first sentence of Section 1(a).

4.

Defense of Claim  

a.With respect to any Proceeding as to which Indemnitee has provided notice to
the Company pursuant to Section 1(e)(i):

i.The Company may participate therein at its own expense.

ii.The Company (jointly with any other indemnifying party similarly notified, if
any) may assume the defense thereof, with counsel reasonably satisfactory to
Indemnitee.  After notice from the Company to Indemnitee of its election to so
assume the defense thereof, the Company shall not be liable to Indemnitee under
this Agreement for any legal fees or other expenses (other than reasonable costs
of investigation and costs and expenses as participating as a witness)
subsequently incurred by Indemnitee in connection with the defense thereof
unless (A) the employment of counsel by Indemnitee or the incurring of such
expenses has been authorized by the Company, (B) Indemnitee shall have concluded
that there is a reasonable possibility that a conflict of interest could arise
between the Company and Indemnitee in the conduct of the defense of such
Proceeding, which conflict of interest shall be conclusively presumed to exist
upon Indemnitee’s delivery to the Company of a written certification of such
conclusion, (C) the Company shall not in fact have employed counsel to assume
the defense of such Proceeding or (D) the Company does not continue to retain
such counsel to defend such Proceeding, in each of which cases the legal fees
and other expenses of Indemnitee shall be at the expense of the Company.  The
Company shall not be entitled to assume the defense of a Proceeding brought by
or on behalf of the Company or as to which Indemnitee shall have reached the
conclusion described in clause (B) above.

iii.The Company shall not be liable for any amounts paid in settlement of any
Proceeding effected without its written consent.

-7-

--------------------------------------------------------------------------------

 

iv.The Company shall not settle any Proceeding in any manner that (A) would
impose any penalty or limitation on Indemnitee, (B) constitute any admission of
wrongdoing of Indemnitee, or (C) may compromise or adversely affect the defense
of the Indemnitee in any other Proceeding, in each case without Indemnitee’s
written consent.

b.Neither the Company nor Indemnitee will unreasonably withhold its or his or
her consent to any proposed settlement of any Proceeding.

5.

Maintenance of D&O Insurance

a.Subject to Section 5(c) below, during the period (the “Coverage Period”)
beginning on the date of this Agreement and ending at the later of (i) six (6)
years following the time Indemnitee is no longer serving as a director, officer,
member of a board committee, employee or agent of the Company and/or one or more
subsidiaries or any Related Company, or (ii) at the end of such longer period
during which Indemnitee believes that a reasonable possibility of exposure to a
Proceeding or Damages persists (which extended period must be consented to by
the Company, such consent not to be unreasonably withheld), the Company shall
maintain a directors’ and officers’ liability insurance policy in full force and
effect or shall have purchased or otherwise provided for a run-off or tail
policy or endorsement to such existing policy (“D&O Insurance”), providing in
all respects coverage at least comparable to and in similar amounts, and with
similar exclusions, as that obtained by other similarly situated companies as
determined in good faith by any of the parties referenced in Section
1(f)(iii)(A) through (C); provided, however, that nothing herein shall be
interpreted to require the Company to obtain coverage for legal malpractice.

b.Under all policies of D&O Insurance, Indemnitee shall during the Coverage
Period be named as an insured in such a manner as to provide Indemnitee the same
rights and benefits, subject to the same limitations, as are accorded to the
Company’s directors or officers most favorably insured by such policy, and each
insurer under a policy of D&O Insurance shall be required to provide Indemnitee
written notice at least thirty (30) days prior to the effective date of
termination of the policy.

c.Unless otherwise expressly provided in a written agreement between the Company
and Indemnitee, the Company shall have no obligation to obtain or maintain D&O
Insurance to the extent that such insurance is not reasonably available, the
premium costs for such insurance are disproportionate to the amount of coverage
provided, or the coverage provided by such insurance is so limited by exclusions
as to provide an insufficient benefit, such determination to be made by any of
the parties referenced in Section 1(f)(iii)(A) through (C).

d.It is the intention of the parties in entering into this Agreement that the
insurers under the D&O Insurance, if any, shall be obligated ultimately to pay
any claims by Indemnitee which are covered by D&O Insurance, and nothing herein
shall be deemed to diminish or otherwise restrict the Company’s or Indemnitee’s
right to proceed or collect against any insurers under D&O Insurance or to give
such insurers any rights against the Company or Indemnitee under or with respect
to this Agreement, including but not limited to any right to be subrogated to
the Company’s or Indemnitee’s rights hereunder, unless otherwise expressly
agreed to by the Company and Indemnitee in writing.  The obligation of such
insurers to the Company and Indemnitee shall not be deemed reduced or impaired
in any respect by virtue of the provisions of this Agreement.

-8-

--------------------------------------------------------------------------------

 

e.Subject to Section 7, no indemnification pursuant to this Agreement shall be
provided by the Company for Damages or Expense Advances that have been paid
directly to Indemnitee by an insurance carrier under a policy of D&O Insurance
or other insurance maintained by the Company.

f.Subject to Section 7, in the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of Indemnitee to recover the same amounts from any insurer or other third person
(other than another person with indemnification rights against the Company
substantially similar those of Indemnitee under this Agreement).  Indemnitee
shall execute all documents required and take all acts necessary to secure such
rights and enable the Company effectively to bring suit to enforce such rights.

6.

Partial Indemnification; Mutual Acknowledgment; Contribution

a.Partial Indemnification.  If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Damages in connection with a Proceeding, but not for the total amount thereof,
the Company shall nevertheless indemnify Indemnitee for the portion of such
Damages to which Indemnitee is entitled.

b.Mutual Acknowledgment.  The Company and Indemnitee acknowledge that, in
certain instances, federal law or public policy may override applicable state
law and prohibit the Company from indemnifying Indemnitee under this Agreement
or otherwise.  For example, the Company and Indemnitee acknowledge that the
Securities and Exchange Commission (the “SEC”) has taken the position that
indemnification is not permissible for liabilities arising under certain federal
securities laws, and federal legislation prohibits indemnification for certain
ERISA violations.  Furthermore, Indemnitee understands that the Company has
undertaken or may be required in the future to undertake with the SEC to submit
for judicial determination the issue of the Company’s power to indemnify
Indemnitee in certain circumstances; all of the Company’s obligations under this
Agreement will be subject to the requirements of any such undertaking required
by the SEC to be made by the Company.  

c.Contribution.  If the indemnification provided under Sections 1, 2 and 6 is
unavailable by reason of any of the circumstances specified in one or more of
clauses (i) through (iii) of the first sentence of Section 1(a) then, in respect
of any Proceeding in which the Company is jointly liable with Indemnitee (or
would be if joined in such Proceeding), the Company shall contribute to the
amount of Damages (including attorneys’ fees) actually and reasonably incurred
and paid or payable by Indemnitee in such proportion as is appropriate to
reflect (i) the relative benefits received by the Company and/or any of its
subsidiaries or any Related Company, or any of their affiliates other than
Indemnitee, on the one hand, and Indemnitee on the other from the transaction or
events from which such Proceeding arose or to which such Proceeding relates, and
(ii) the relative fault of the Company and/or any of its subsidiaries or any
Related Company, or any of their affiliates other than Indemnitee, on the one
hand, and of Indemnitee on the other in connection with the transaction or
events that resulted in such Damages, as well as any other relevant equitable
considerations.  The relative fault of the Company and/or any of its
subsidiaries or any Related Company, or any of their affiliates other than
Indemnitee, on the one hand, and of Indemnitee on the other shall be determined
by reference to, among other things, the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent the circumstances
resulting in such Damages.  The Company agrees that it would not be just and
equitable if contribution pursuant to this Section 6(c) were determined by pro
rata allocation or any other method of allocation that does not take account of
the foregoing equitable considerations.  

-9-

--------------------------------------------------------------------------------

 

7.

Primacy of Indemnification

a.The Company hereby acknowledges that the Indemnitee may have certain rights to
indemnification, advancement of expenses or liability insurance provided by a
third-party and certain of its affiliates, other than the Company, any Related
Company or the insurer under a D&O Insurance policy of the Company or any
Related Company (collectively, the “Entity Indemnitors”).  The Company hereby
agrees that the Company shall, and to the extent applicable shall cause each
Related Company to, (i) be the indemnitor of first resort, i.e., its obligations
to Indemnitee under this Agreement (including, without limitation,
indemnification for Damages and the obligation to make Expense Advances) and any
indemnity provisions set forth in its Certificate of Incorporation, By-laws or
elsewhere (collectively, “Indemnity Arrangements”) are primary and (ii) advance
the full amount of expenses incurred by the Indemnitee and shall be liable for
the full amount of all expenses, judgments, penalties, fines and amounts paid in
settlement by or on behalf of the Indemnitee, to the extent legally permitted
and as required by any Indemnity Arrangement, without regard to any rights the
Indemnitee may have against the Entity Indemnitors.  The Company hereby
irrevocably waives, relinquishes and releases, and shall cause each Related
Company to irrevocably waive, relinquish and release, the Entity Indemnitors
from any claims against the Entity Indemnitors for contribution, subrogation or
any other recovery of any kind arising out of or relating to any Indemnity
Arrangement.  The Company further agrees that no advancement or indemnification
payment by any Entity Indemnitor on behalf of the Indemnitee shall affect the
foregoing.  Additionally, the Entity Indemnitors shall be subrogated to the
extent of such advancement or payment to all of the rights of recovery of the
Indemnitee against the Company.  In the event that any Entity Indemnitor makes a
payment to the Indemnitee in respect of indemnification or advancement of
expenses where the Company or a Related Company is the indemnitor of first
resort, the Company shall, and to the extent applicable shall cause the Related
Companies to, promptly and fully reimburse the Entity Indemnitor making such
payment upon written demand by the Entity Indemnitor.  The Company and the
Indemnitee agree that the Entity Indemnitors are express third party
beneficiaries of the terms of this Section 7, entitled to enforce this Section 7
as though each such Entity Indemnitor were a party to this Agreement.  The
Company shall cause each of the Related Companies to perform the terms and
obligations of this Section 7 as though each such Related Company was a party to
this Agreement.

8.

Miscellaneous

a.This Agreement shall be interpreted and enforced in accordance with the laws
of the State of Washington.

b.This Agreement shall be binding upon Indemnitee and upon the Company, its
successors and assigns, and shall inure to the benefit of Indemnitee,
Indemnitee’s heirs, personal representatives and assigns and to the benefit of
the Company, its successors and assigns.  The Company shall require any
successor to the Company (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, expressly to assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place.

-10-

--------------------------------------------------------------------------------

 

c.Indemnitee’s rights to indemnification and advancement of expenses under this
Agreement shall not be deemed exclusive of any other or additional rights to
which Indemnitee may be entitled under the Articles or the Bylaws of the
Company, any vote of shareholders or disinterested directors, the Statute or
otherwise, whether as to actions or omissions in Indemnitee’s official capacity
or otherwise.  The Company represents and warrants to the Indemnitee that the
Indemnitee’s rights and obligations hereunder are consistent in all material
respects with the indemnification rights and obligations to which each other
director of the Company on the date hereof is benefitted and bound by, whether
under the Articles or Bylaws of the company or under any similar indemnification
agreement entered into between the Company and any other such director.  

d.Nothing in this Agreement shall confer upon Indemnitee the right to continue
to serve as a director, officer, member of a board committee, employee and/or
agent of the Company or any of its subsidiaries or any Related Company.  If
Indemnitee is an officer or employee of the Company, then, unless otherwise
expressly provided in a written employment agreement between the Company and
Indemnitee, the employment of Indemnitee with the Company shall be terminable at
will by either party.  The indemnification and release provided under this
Agreement shall apply to any and all Proceedings, notwithstanding that
Indemnitee has ceased to be a director, officer, partner, employee, trustee or
agent of the Company, any of its subsidiaries or a Related Company, and shall
inure to the benefit of the heirs, executors and administrators of Indemnitee.  

e.If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever, then: (i) the validity,
legality and enforceability of the remaining provisions of this Agreement
(including, without limitation, all portions of any paragraphs of this Agreement
containing any such invalid, illegal or unenforceable provision that are not
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby; and (ii) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraphs of
this Agreement containing any such invalid, illegal or unenforceable provision,
that are not themselves invalid, illegal or unenforceable) shall be construed so
as to give effect to the intent manifested by the provision held invalid,
illegal or unenforceable.

-11-

--------------------------------------------------------------------------------

 

f.Any notices or communications to be given or required to be given under this
Agreement shall be given by personal delivery, registered mail, overnight
courier, facsimile or electronic mail at the following address or at the address
following Indemnitee’s signature below.

Company:

Avalara, Inc.

255 S. King Street, Suite 1800

Seattle, WA  98104

Tel: (206) 826-4900

Attn: General Counsel

electronic mail: alesia.pinney@avalara.com

 

 

 

with a copy to the Chief Financial Officer

electronic mail: bill.ingram@avalara.com

 

 

 

And a copy to:

 

Perkins Coie LLP

1201 Third Avenue, Suite 4900

Seattle, WA  98101

Attn:  Andrew Moore

electronic mail:  Amoore@perkinscoie.com

 

 

Notices and communications shall be deemed received by the addressee on the date
of delivery if delivered in person, on the third (3rd) day after mailing if
delivered by registered airmail, on the next business day after mailing if sent
by overnight courier, on the next business day if sent by telex or facsimile, or
upon confirmation of delivery when directed to the electronic mail address
described above if sent by electronic mail.

g.No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both parties hereto.

h.If Indemnitee has previously executed an indemnification agreement with the
Company, this Agreement supersedes such prior indemnification agreement in its
entirety.

i.This Agreement may be executed in two counterparts, each of which shall be
deemed an original, but both of which together shall constitute one and the same
instrument.

[Signature page to follow.]




-12-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the day and year first set forth above.

“Company”

AVALARA, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

“Indemnitee”

 

 

 

 

[Insert Name]

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fax:

 

 

 

Telephone:

 

 

 

Email:

 

 

 

 

 

 

 

-13-

--------------------------------------------------------------------------------

Exhibit 10.2

EXHIBIT A

INDEMNIFICATION NOTICE

Check the appropriate space below, and provide a brief description of the
Proceeding as requested below:

____

Notice is hereby given by the undersigned, ____________________________,
pursuant to Section 1(e)(i) of the Indemnification Agreement (the “Agreement”)
dated ___________________ between Avalara, Inc., a Washington corporation (the
“Company”), and the undersigned, of the commencement of a Proceeding, as defined
in the Agreement.  A brief description of the Proceeding is as follows:

 

 

____

If indemnification of particular Damages (as defined in the Agreement) is being
sought at this time, pursuant to Section 1(e)(ii) of the Agreement, the
undersigned hereby requests indemnification by the Company under the terms of
the Agreement with respect to the following Damages incurred in connection with
the Proceeding:

 

 

Dated:  _____________________, _________.

 

[NAME]

 

 

--------------------------------------------------------------------------------

Exhibit 10.2

EXHIBIT B

STATEMENT OF UNDERTAKING

STATE OF )

COUNTY OF )

I, _____________________, being first duly sworn, do depose and say as follows:

1.This Statement is submitted pursuant to the Indemnification Agreement (the
“Agreement”) dated ___________________ between Avalara, Inc., a Washington
corporation (the “Company”), and me.

2.I am requesting an Expense Advance, as defined in the Agreement.

3.I hereby undertake to repay the Expense Advance if and to the extent it is
Finally Adjudged (as defined in the Agreement) that I am not entitled under the
Agreement to be indemnified by the Company.  

4.The expenses for which advancement is requested, and a brief description of
the underlying Proceeding (as defined in the Agreement), are as follows: [Add
brief description of expenses and Proceeding]

DATED:  ______________, _____

 

 

[Signature]

 

 

SUBSCRIBED AND SWORN TO before me this ___ day of _____________, 20____.

(Notary Signature)

(Seal or stamp)

 